Citation Nr: 9926045	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-16 268	)	DATE
	)
	)




On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia





THE ISSUE

Entitlement to service connection for hearing loss.






REMAND


The veteran had active duty from December 1968 to September 
1971.

The veteran now lives in Georgia and his claim was handled 
through the Atlanta Regional Office.  In a January 1999 
letter to the Board, he stated that he had a "State Veterans 
Representative" who would assist him with this case.  
However, the last VA Form 23-22, Appointment of Service 
Organization as Claimant's Representative, of record is dated 
in 1971 and appoints the Wisconsin Department of Veterans 
Affairs as the veteran's representative.  It is unclear 
whether the veteran wanted the Georgia Department of Veterans 
Service to represent him currently and whether he had made 
arrangements for such representation as his January 1999 
letter suggests.  This should be clarified on remand to 
ensure due process rights of representation.

The veteran was scheduled for a Travel Board hearing in 
Atlanta in December 1998 and failed to appear.  In January 
1999, the Board received a letter from the veteran in which 
he states that he "will wait for further notification of 
when my case will be scheduled for a video conference."  The 
Board construes this as a request for a video conference to 
be scheduled.

The veteran has also submitted evidence pertaining to a knee 
disorder but there is no evidence of record to reflect that 
he has ever made a claim for VA benefits for a knee disorder.  
The evidence and the veteran's statement regarding it are 
referred to the RO for appropriate action.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should write to the veteran 
and ask him to clarify whether he has a 
representative or not and, if he does, 
the RO should instruct him in submitting 
the appropriate form or forms appointing 
the representative to represent him.  If 
the veteran has a representative, the RO 
should allow the representative to review 
the claim for service connection for 
hearing loss and submit a VA Form 646 or 
other appropriate statement on the case 
on the veteran's behalf before returning 
the case to the Board.

2.  The RO should also ask the veteran 
whether he wants a video conference 
hearing with the Board or not and, if he 
does, the RO should schedule him for such 
a hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











